PER CURIAM.
The petition seeking a belated appeal of the order of February 25, 2004, placing petitioner on probation in Escambia County Circuit Court case number 2003-CF004098-A, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent her on appeal.
BARFIELD, PADOVANO and POLSTON, JJ., concur.